Per Curiam.

Plaintiff testified that his commissions for procuring customers for defendant’s guard service were to continue *648to be paid for as long as business relations continued between defendant and such customers. Although the customers were war plants required by the army and the navy to be guarded, there is nothing in the record showing that the guard service which defendant furnished was to last for the duration of the war only. On the oral agreement as testified to by plaintiff, he could claim his commissions if they continued in peacetime production. It has been held that such a contract is within the Statute of Frauds (Cohen v. Bartgis Bros. Co., 264 App. Div. 260, affd. 289 N. Y. 846). The judgment should be affirmed, with costs.
Martin, P. J., Cohn, Callahan, Peck and Van Vooehis, JJ., concur.
Judgment unanimously affirmed, with costs.